Citation Nr: 0207317	
Decision Date: 07/05/02    Archive Date: 07/10/02

DOCKET NO.  97-16 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a higher rating for bilateral pes planus 
with plantar fasciitis, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to a higher rating for thoracolumbar strain 
with myositis, currently evaluated as 10 percent disabling.  




ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The veteran had active service from June 1989 to November 
1995.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an RO rating decision of March 
1997 which denied the veteran's claims for increased ratings 
for bilateral pes planus with plantar fasciitis (currently 
rated 10 percent) and thoracolumbar strain with myositis 
(currently rated 10 percent).  

The Board notes that in 1996 the RO granted service-connected 
for tinnitus and rated it noncompensable under Diagnostic 
Code 6260.  In 1999 there was a change to the rating criteria 
of Diagnostic Code 6260, and such change raises the 
possibility for a compensable rating for tinnitus.  A claim 
for a compensable rating for tinnitus has not been made by 
the veteran and is not on appeal at this time.  However, the 
Board advises the veteran that he should contact the RO if he 
wishes to claim a compensable rating for tinnitus.


FINDINGS OF FACT

1.  Bilateral pes planus with plantar fasciitis is manifested 
by moderate flat feet with episodic tenderness of the plantar 
fascia.  The condition is not severe and does not involve 
marked deformity, swelling on use, or characteristic 
callosities.  

2.  Thoracolumbar strain with myositis produces impairment 
similar to lumbosacral stain with characteristic pain on 
motion.  There is essentially full range of painless motion 
of the thoracic and lumbar spine on objective testing; there 
is periodic muscle spasm; and there is no radiculopathy. 






CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for pes planus with plantar fasciitis have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Code 5276 
(2001).

2.  The criteria for an evaluation in excess of 10 percent 
for thoracolumbar strain with myositis have not been met. 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Codes 
5291, 5292, 5293 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from June 1989 to November 
1995.  Service medical records show that flat feet (pes 
planus) were noted on the service entrance examination and 
later during service.  During service he was also treated for 
low back strain and pain, and some mid back symptoms were 
also noted at times.

On a VA examination in December 1995, the veteran complained 
of periodic pain in his mid and low back, which he stated 
began following a parachute jump in which he had landed on 
his back.  Examination did not show any palpable tenderness 
of the lumbosacral and thoracic spine areas.  Forward 
extension was to 90 degrees, backward extension to 25 
degrees, lateral flexion to 35 to 40 degrees, and rotation to 
40 degrees, bilaterally.  There was no neurological deficit 
or fixed deformity.  X-rays of the lumbar spine and thoracic 
spine were normal.  He also had bilateral pes planus, and he 
complained of occasional pain on long standing and walking.  
The pertinent diagnoses were lumbosacral and thoracic spine 
strain, and bilateral pes planus.  

In February 1996, the RO granted service connection and a 10 
percent rating for lumbosacral and thoracic spine strain.  
The RO also granted service connection (on the basis of 
aggravation) and a 10 percent rating for bilateral pes 
planus.

VA outpatient treatment records dated from April 1996 to 
January 1997 show the veteran received treatment for for a 
variety of problems including complaints of back pain.  In 
April 1996, he complained of frequent discomfort in the back.  
On examination, there was tenderness to palpation in the mid-
back, and the assessment was lumbosacral-thoracic strain with 
back pain and pes planus.  In May 1996, he complained of 
strong low back pain for four days; there was discomfort to 
palpation.  Straight leg raising was negative.  A week later, 
there was tenderness to palpation in the mid to low back, and 
the assessment was disc disease.  

In October 1996, the veteran was seen with the complaint of 
an exacerbation of severe back pain.  The assessment was 
acute lumbosacral sprain.  A week later, he complained of 
strong low back pain, with no response to medication.  X-rays 
showed spina bifida occulta, and were otherwise negative.  
The assessment was lumbosacral sprain.  Several days later, 
he complained of mobility impairment for two to three weeks, 
and poor improvement with medication.  He said his pain 
increased with positional changes.  There was tenderness to 
palpation on examination, and the assessment was acute 
lumbosacral sprain with poor improvement with medication.  
The symptoms persisted when seen several days later in 
November 1996, but two weeks later, the lumbosacral sprain 
was noted to be improving.  He was referred for physical 
therapy.  

On the initial physical therapy note, dated in November 1996, 
the veteran complained of 7/10 pain at the mid and low back 
area that intensified on prolonged positions.  He stated he 
had a numbness sensation in both lower extremities.  He had 
1/5 muscle spasms, tenderness to palpation of the dorso-
lumbo-sacral spine, and limitation of motion of forward 
flexion.  He said the pain radiated into the gluteus and he 
had decreased tolerance with lifting heavy objects.  The 
veteran said that he occasionally needed assistance in 
dressing, and that he could not tolerate walking long 
distances.  Straight leg raising was positive at 75 degrees 
on the right and 85 degrees on the left.  In January 1997, 
the veteran was noted to be doing a little better, with no 
lumbosacral tenderness or limitation of motion.  Straight leg 
raising was to 90 degrees.  Lasegue's test was negative.  The 
assessment was lumbosacral sprain, and he was discontinued 
from physical therapy.  

In November 1996, the veteran claimed increased ratings for 
his back and foot conditions.

On a VA examination of the feet in March 1997, the veteran 
stated that today he had no pain of the feet.  He said he had 
pain on walking for more than one mile or standing for 40 
minutes, which he described as a burning pain in the plantar 
aspect of the feet.  On examination, he could stand, squat, 
supinate, pronate, and raise on toes and heels without 
problems.  He had bilateral flat foot deformities and 
tenderness to palpation on both feet plantar fascia.  He had 
a normal gait cycle, no secondary skin or vascular changes, 
no muscle atrophy, and normal muscle strength.  The diagnosis 
was bilateral pes planus deformities with plantar fasciitis.  
It was noted the plantar fasciitis was related to the flat 
feet.  

A March 1997 VA examination of the spine disclosed evidence 
of moderate lumbosacral paravertebral muscle spasm.  He had 
full and complete range of motion of the lumbar spine, and 
there was no objective evidence of pain on motion on any 
movement of the lumbar spine.  Knee jerks and ankle jerks 
were 2+ bilaterally and symmetric.  He had a positive 
straight leg raising and Lasegue sign in both legs.  There 
was no muscle atrophy of the lower extremities, and strength 
was normal in both legs.  The diagnosis was 
thoracolumbosacral strain with myositis.

In March 1997, the RO denied an increase in a 10 percent 
rating for the veteran's service-connected back condition 
(now described as thoracolumbar strain with myositis) and 
denied an increase in a 10 percent rating for his service-
connected foot condition (now described as bilateral pes 
planus with plantar fasciitis).

On a VA examination in August-September 1997, the veteran 
indicated that today he did not hve back pain or 
symptomatology in his legs.  He said that upon lifting heavy 
objects he felt occasional low back pain and tingling of the 
legs.  It was noted a CT scan in July 1997 had been normal.  
On examination, the veteran had flat feet deformities.  There 
were no fixed deformities of the back.  There was no evidence 
of muscle spasm of the back, and he had full and complete 
range of motion of the lumbar spine.  There was no objective 
evidence of pain on motion on any movements of the lumbar 
spine.  There was no muscle atrophy of the lower extremities, 
and strength was normal in both legs.  Knee jerks and ankle 
jerks were 2+ bilaterally and symmetric.  Straight leg 
raising test was negative bilaterally. An electromyogram 
(EMG) in September 1997, to rule out lumbosacral 
radiculopathy, was normal.  The clinical diagnosis at the VA 
examination was thoracolumbosacral strain with myositis.  

B.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and a supplemental 
statement of the case, the veteran has been notified of the 
evidence necessary to substantiate his claims for increased 
ratings.  He has been afforded VA examinations, and 
identified relevant medical records have been obtained.  The 
Board is satisfied that the notice and duty to assist 
provisions of the law have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  Separate rating codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

1.  Bilateral pes planus with plantar fasciitis  

Currently, bilateral pes planus with plantar fasciitis is 
rated 10 percent disabling.  

A 10 percent rating is assigned for moderate bilateral pes 
planus, with weight-bearing line over or medial to great toe, 
inward bowing of the tendo achillis, pain on manipulation and 
use of the feet.  A 30 percent rating is assigned for 
bilateral pes planus which is severe, with objective evidence 
of marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, characteristic callosities.  38 C.F.R. § 4.71a, Code 
5276.  

The evidence shows that the veteran has flat feet with 
associated plantar fasciitis, manifested by episodic 
tenderness and complaints of discomfort on prolonged walking 
and standing.  However, no limitations were observed in his 
gait on examination; pronation and supination were normal; 
and there is no other indication of marked deformity.  There 
is no indication of swelling on use or characteristic 
callosities.  There are no other indications of functional 
impairment, beyond the pain on manipulation and use 
contemplated by the 10 percent evaluation currently in 
effect.  See 38 C.F.R. §§ 4.40, 4.45 (1998), DeLuca v. Brown, 
8 Vet.App. 202 (1995).

The weight of the credible evidence shows that the service-
connected bilateral pes planus with plantar fasciitis 
produces no more than moderate impairment under the criteria 
of Code 5276, and thus no more than a 10 percent rating is 
warranted.  Severe impairment as required for a 30 percent 
rating under this code is not shown.  The disability picture 
more closely approximates the criteria for the current 10 
percent rating, than the criteria for a higher rating of 30 
percent, and thus the lower rating of 10 percent is proper.  
38 C.F.R. § 4.7.  The preponderance of the evidence is 
against the claim for an increase in a 10 percent rating for 
bilateral pes planus with plantar fasciitis.  Thus the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

2.  Thoracolumbar strain with myositis

Limitation of motion of the dorsal (thoracic) spine is rated 
0 percent when slight, and 10 percent when moderate or 
severe.  38 C.F.R. § 4.71a, Code 5291.

Limitation of motion of the lumbar spine is rated 10 percent 
when slight and 20 percent when moderate.  38 C.F.R. § 4.71a, 
Code 5292.

Intervertebral disc syndrome is rated 0 percent when 
postoperative, cured; 10 percent when mild; and 20 percent 
when moderate, recurring attacks.  38 C.F.R. § 4.71a, Code 
5293.

Lumbosacral strain is rated 0 percent when there are slight 
subjective symptoms only; it is rated 10 percent when there 
is characteristic pain on motion; and it is rated 20 percent 
when there is muscle spasm on extreme forward bending, and 
unilateral loss of lateral spine motion in the standing 
position.  38 C.F.R. § 4.71a, Code 5295.

The RO previously cited Code 5293 when assigning a 10 percent 
rating for the veteran's back condition.  However, despite 
some early suspicions of a disc problem, such has since been 
ruled out by diagnostic studies including a CT scan and an 
EMG.  The veteran is not currently diagnosed with disc 
disease.  Studies show he has no radiculopathy.  He does not 
currently have intervertebral disc syndrome.  Thus a rating 
under Code 5293, let alone a higher rating, is not in order.  

The service-connected back condition is described as 
thoracolumbar strain with myositis.  This may be rated under 
the limitation of motion codes.  The last two VA compensation 
examinations in 1997 noted full range of motion of the back 
and no evidence of painful motion.  The evidence does not 
show moderate limitation of motion of the dorsal (thoracic) 
spine as required for a 10 percent rating under Code 5291.  
The evidence also does not show slight limitation of motion 
of the lumbar spine to support a 10 percent rating, let alone 
moderate limitation of motion as required for a 20 percent 
rating, under Code 5292.  Such is the case even when the 
effects of pain on use are considered.  See 38 C.F.R. §§ 
4.40, 4.45 (1998), DeLuca v. Brown, 8 Vet.App. 202 (1995).

The veteran's thoracolumbar strain with myositis is best 
rated under the criteria of Code 5295 for lumbosacral strain.  
The evidence supports no more than a 10 percent rating under 
this code, based on the veteran's report of characteristic 
pain on motion (although the last two compensation 
examinations showed no objective evidence of painful motion).  
Some of the earlier treatment records and the first of the 
1997 compensation examinations noted muscle spasm of the 
back, but the last of the 1997 compensation examinations 
showed no muscle spasm of the back.  None of the recent 
records show unilateral loss of lateral spine motion in the 
standing position.  Overall, the back condition more nearly 
approximates the criteria for a 10 percent rating under Code 
5295, than a 20 percent rating under this code, and thus the 
lower rating of 10 percent is proper.  38 C.F.R. § 4.7.

The preponderance of the evidence is against the claim for an 
increase in a 10 percent rating for the back condition.  Thus 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).


ORDER

An evaluation in excess of 10 percent for bilateral pes 
planus with plantar fasciitis is denied.

An evaluation in excess of 10 percent for thoracolumbar 
strain with myositis is denied.  



		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

